 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     DAVID T. SUMNER IV,                              CASE NO. C19-6072 BHS
 5
                             Plaintiff,               ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     UNITED STATES POSTAL SERVICE,
 7
     et al.,
 8                           Defendants.
 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 6. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Plaintiff’s application to proceed in forma pauperis, Dkt. 1, is DENIED

16                 and the case is DISMISSED without prejudice; and

17           (3)   The Clerk shall enter JUDGMENT and close this case.

18           Dated this 24th day of February, 2020.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
